DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-7. The examined Claims are 1-7, with Claim 1 being amended herein.

Response to Arguments

	Applicant has mainly amended Claim 1 to further require that a weight ratio of the first ionomer to the second ionomer ranges from 1:50 to 1:1000.

	Accordingly, Applicant presents arguments, in favor of said amendment, versus the prior art of record (i.e. Frey, as modified by Ramaswamy). In particular, Applicant first argues that Frey is silent with respect to the structural relationship between the cerium cations (i.e. antioxidant) and the membrane polymer (Page 4 of Remarks). Furthermore, Applicant argues that Frey neither teaches the instantly claimed dispersion of a composite in a second ionomer, nor teaches the instantly claimed ionomer weight ratio characteristics (Pages 4-5 of Remarks). With respect to Ramaswamy, Applicant argues that Ramaswamy does not teach a first ionomer surrounding antioxidant which is in turn dispersed in a 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to independent Claim 1 are Frey et al. (US 2007/0099053) and Ramaswamy et al. (US 2019/0280307).

Frey teaches a polymer electrolyte membrane comprised in a membrane electrode assembly (Abstract, [0002], [0022]-[0033]). Frey teaches that the polymer electrolyte membrane is in the form of a composite, wherein the composite comprises an antioxidant species (i.e. trivalent cerium cations or tetravalent cerium cations) and a polymer electrolyte, wherein the polymer electrolyte is, for example, a + ions from said side chains ([0026]). Frey teaches that that the antioxidant species is substantially uniformly distributed within the polymer electrolyte membrane ([0026]). Furthermore, and as previously stated, Frey teaches that at least a portion of the antioxidant species is exchanged with H+ ions from the side chains of the polymer electrolyte ([0026]).
Ramaswamy teaches a polymer electrolyte membrane fuel cell (Abstract, [0003]). As illustrated in Figure 1, Ramasawamy teaches a composite electrode layer of the fuel cell, wherein the composite electrode layer comprises an ionomer component (18), wherein the ionomer component is, for example, a PFSA such as Nafion or Aquivion ([0017]-[0018]). As illustrated in Figure 1, Ramaswamy teaches that the composite electrode layer further comprises a plurality of ionomer nanofibers (12) distributed throughout the composite electrode layer, wherein the ionomer nanofibers are formed of, for example, a PFSA such as Nafion or Aquivion ([0022]-[0023]). As illustrated in Figures 1-2, the ionomer nanofibers are distributed such that they formed a polymer matrix in which the ionomer component (18) is dispersed ([0022]-[0023]). Ramaswamy teaches that the presence of the ionomer nanofibers helps in the formation of proton transport pathways while simultaneously reducing proton transport resistances ([0024]). Ramaswamy further teaches that the content of the PFSA ionomer component and the content of the PFSA ionomer nanofibers may each be modulated in order to help best maintain the voltage of the fuel cell during operation ([0025]). In particular, Ramaswamy teaches that as the content of the PFSA ionomer nanofibers increases, proton transport resistance characteristics are consequently decreased ([0025]). However, Ramaswamy teaches that when the content of PFSA ionomer nanofibers is too high, mass transport characteristics are consequently diminished ([0025]).

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729